DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-10 in the reply filed on July 20, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021; July 17, 2021; September 13, 2021; September 28, 2021; December 1, 2021; and, February 4, 2022 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103803985 A to Yongjie Chen et al. (hereinafter “Chen”) (copies of original foreign document and English language mechanical translation included herewith) in view of United States Patent No. 9,097,074 B2 to Shen et al. (hereinafter “Shen”).

Referring to Applicant’s independent claim 1 and dependent claim 10, Chen teaches a method of forming a composite cutter (page 1, Abstract; page 5, first paragraph of Chen), the method comprising: mixing a diamond powder and a cubic boron nitride powder (page 3, Summary of the Invention of Chen) with a mass fraction of diamond in the mixture of 10% to 90% to form a catalyst-free composite mixture (page 3, Summary of the Invention of Chen); placing the catalyst-free composite mixture into a mold configured in a shape of a cutter (page 4, seventh paragraph; page 5, first paragraph of Chen); exposing the catalyst-free composite mixture to an ultra-high-pressure, high-temperature treatment (page 4, eighth paragraph of Chen) comprising a pressure is 8-20 GPa (page 4, eighth paragraph of Chen), and a temperature of 1000-2700°C (page 4, eighth paragraph of Chen) to form a solid composite body (page 4, eighth paragraph of Chen); and cooling the solid composite body to form the composite cutter (page 4, eighth paragraph of Chen).  The mass fraction taught by Chen renders obvious Applicant’s claimed range.  The mass fraction taught by Chen is identical to Applicant’s claimed molar ratio of “between 0.1 and 0.9”. MPEP 2144.05 [R-10.2019] (I)  The sintering pressure range taught by Chen renders obvious Applicant’s claimed range.  The sintering pressure range taught by Chen shares the highest endpoint and encompasses entirely Applicant’s claimed range of “between 11 Gigapascals (GPa) and 20 GPa”. MPEP 2144.05 [R-10.2019] (I) The sintering temperature range taught by Chen renders obvious Applicant’s claimed range.  The sintering temperature range taught by Chen encompasses entirely Applicant’s claimed range of “between 1300 Kelvins (K) and 2600 K”. MPEP 2144.05 [R-10.2019] (I) 
The Chen reference does not teach explicitly the resultant composite cutting tool material is for use as “a downhole drilling tool” comprising “a PDC drill bit, a reamer, a hole opener, a milling tool, or a stabilizer” according to Applicant’s independent claim 1 and dependent claim 10 respectively.  However, a recitation for the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  In the instant case, the resultant composite cutting tool material taught by Chen is capable of performing the intended use per Applicant’s independent claim 1 and dependent claim 10, and thus the resultant composite cutting tool material taught by Chen meets the aforementioned claim limitations.
Although Chen teaches mixing a diamond powder and a cubic boron nitride powder (page 3, Summary of the Invention of Chen) with a mass fraction of diamond in the mixture of 10% to 90% to form a catalyst-free composite mixture (page 3, Summary of the Invention of Chen), Chen does not teach explicitly the diamond powder is “polycrystalline diamond powder” according to Applicant’s claim language.
However, Shen teaches polycrystalline diamond composites formed by combining already sintered granules with diamond grains to form a mixture, and subjecting the mixture to high pressure/high temperature conditions, wherein the granules form the plurality of discrete regions (See Abstract of Shen).  Shen teaches the discrete regions have properties of thermal stability, polycrystalline density, binder or catalyst material type and/or content, wear resistance, and/or abrasion resistance that differ from that of a polycrystalline diamond material surrounding the plurality of discrete regions (col. 5, ll. 37-44 of Shen).  Shen also teaches the discrete regions may comprise materials selected from the group including cubic boron nitride (cBN),  polycrystalline cubic boron nitride (PcBN), thermally stable polycrystalline diamond (TSP), carbonado diamond, polycrystalline diamond (PCD), and mixtures thereof (col. 7, ll. 24-28 of Shen).  With respect to using TSP for forming the PCD composite discrete regions, Shen teaches such TSP can be used without further consolidation before being introduced into the mixture used to form the surrounding polycrystalline diamond region (col. 9, ll. 32-35 of Shen). Alternatively, Shen teaches such TSP can be subjected to desired treatments for the purpose of reducing and/or filling the interstitial voids or volumes resulting from the removal of the catalyst material (col. 9, ll. 35-38 of Shen).  There is a reasonable expectation the diamond powder of Chen can be substituted with the thermally stable polycrystalline diamond taught by Shen.  Both Chen and Shen are drawn to methods for fabricating composite materials (See Abstract of Chen; See Abstract of Shen) containing materials such as polycrystalline diamond and cubic boron nitride (page 3, Summary of the Invention; page 4, eighth paragraph of Chen; col. 7, ll. 24-28 of Shen) and utilizing said composite materials as cutting elements (page 5, first paragraph of Chen; col. 5, ll. 44-52; FIG. 1 of Shen).  Just as Chen teaches the thermal stability and cutting performance of the composite cutting material are also significantly better than the traditional synthetic diamond polycrystal containing the binder (page 5, first paragraph of Chen), Shen teaches relatively discrete regions formed having a relatively higher diamond density when compared to the surrounding polycrystalline diamond region can provide improved properties of wear and abrasion resistance as well as improved thermal stability to the resulting PCD composite construction (col. 12, ll. 62-67 of Shen).  Both Chen and Shen recognize the improvements the resultant composite cutting materials exhibit and possess when utilizing the aforementioned starting materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Chen and substitute the diamond powder with the thermally stable polycrystalline diamond particles taught by Shen.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Chen and Shen recognize the improvements the resultant composite cutting materials exhibit and possess when utilizing the aforementioned starting materials. 

Referring to Applicant’s claim 2, Chen as modified by Shen teaches providing the catalyst-free synthesized composite mixture comprises the polycrystalline diamond powder and the cubic boron nitride powder with a characteristic grain size of 0-2 μm (page 5, Example 1 of Shen).  The exemplary grain sizes taught by Chen as modified by Shen renders obvious Applicant’s claimed range.  The exemplary grain sizes taught by Chen as modified by Shen overlaps Applicant’s claimed range of “between 0.1 and 50 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Chen as modified by Shen teaches the method further comprises drying the catalyst-free synthesized composite mixture in a vacuum furnace at a temperature 500 and 1000°C for a duration of 1-3 hours (page 4 of Shen).  The temperature range taught by Chen as modified by Shen renders obvious Applicant’s claimed range.  The temperature range taught by Chen as modified by Shen overlaps Applicant’s claimed range of “between 1100 K and 1350 K”.  The time period taught by Chen as modified by Shen renders obvious Applicant’s claimed range.  The time period taught by Chen as modified by Shen shares the lowest endpoint and encompasses entirely Applicant’s claimed range of “between 1 hour and 2 hours”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Chen as modified by Shen teaches the ultra-high-pressure, high-temperature treatment comprises from 10-30 minutes (page 4 of Shen).  The sintering time period taught by Chen as modified by Shen renders obvious Applicant’s claimed range.  The sintering time period taught by Chen as modified by Shen shares the highest endpoint of Applicant’s claimed range of “between 1 minute and 10 minutes”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claims 6 and 7, Chen as modified by Shen teaches the cubic boron nitride powder acts as a binder (page 4; Shen teaches the diamond grains are uniformly distributed in the nano-cubic boron nitride as a hardness enhancement phase).  And, the claimed recitation “sintering comprises forming a strong covalent bonding using the cubic boron nitride powder” is inherent within and/or obvious in light of the teachings of Chen as modified by Shen.  Chen as modified by Shen teach a method of fabricating composite cutting material utilizing claimed constituents and operating parameters that are identical or substantially identical to Applicant’s claimed method, constituents and operating parameters.  Moreover, as Chen as modified by Shen teaches the sintered cubic boron nitride powder acts as a binder (page 4 of Shen) and the diamond grains are uniformly distributed in the nano-cubic boron nitride as a hardness enhancement phase (page 4 of Shen), the polycrystalline diamond and cubic boron nitride must be bonded together.  Given the identical or substantially identical method taught by Chen as compared to Applicant’s claimed method, the resultant polycrystalline diamond and cubic boron nitride must be bonded together via covalent bonds. MPEP 2112.01 [R-10.2019] (I),(II)  

Referring to Applicant’s claims 8 and 9, the claimed recitations “forming new chemical bonds at or near the diamond and cBN grain boundaries of the diamond-cBN composite” and “forming the new chemical bonds include B-C and C-N” are inherent within and/or obvious in light of the teachings of Chen as modified by Shen.  Chen as modified by Shen teach a method of fabricating composite cutting material utilizing claimed constituents and operating parameters that are identical or substantially identical to Applicant’s claimed method, constituents and operating parameters.  Moreover, as Chen as modified by Shen teaches the sintered cubic boron nitride powder acts as a binder (page 4 of Shen) and the diamond grains are uniformly distributed in the nano-cubic boron nitride as a hardness enhancement phase (page 4 of Shen), the polycrystalline diamond and cubic boron nitride must be bonded together.  Given the identical or substantially identical method taught by Chen as compared to Applicant’s claimed method, the resultant polycrystalline diamond and cubic boron nitride must be bonded such that new chemical bonds of B-C and C-N form at the diamond and cBN grain boundaries of the diamond-cBN composite. MPEP 2112.01 [R-10.2019] (I),(II)  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103803985 A to Yongjie Chen et al. (hereinafter “Chen”) (copies of original foreign document and English language mechanical translation included herewith) in view of United States Patent No. 9,097,074 B2 to Shen et al. (hereinafter “Shen”) as applied to claim 1 above, and further in view of CN 108950561 A to Ming Dou et al. (hereinafter “Dou”) (copies of original foreign document and English language mechanical translation included herewith).

Referring to Applicant’s claim 5, Chen teaches a method of forming a composite cutter (page 1, Abstract; page 5, first paragraph of Chen), the method comprising: mixing a diamond powder and a cubic boron nitride powder (page 3, Summary of the Invention of Chen) with a mass fraction of diamond in the mixture of 10% to 90% to form a catalyst-free composite mixture (page 3, Summary of the Invention of Chen); placing the catalyst-free composite mixture into a mold configured in a shape of a cutter (page 4, seventh paragraph; page 5, first paragraph of Chen); exposing the catalyst-free composite mixture to an ultra-high-pressure, high-temperature treatment (page 4, eighth paragraph of Chen) comprising a pressure is 8-20 GPa (page 4, eighth paragraph of Chen), and a temperature of 1000-2700°C (page 4, eighth paragraph of Chen) to form a solid composite body (page 4, eighth paragraph of Chen); and cooling the solid composite body to form the composite cutter (page 4, eighth paragraph of Chen).  Despite teaching the solid composite body is cooled to form the composite cutter (page 4, eighth paragraph of Chen), Chen as modified by Shen does not teach explicitly that cooling the solid composite body includes “between 2 and 10 hours of decompression” according to Applicant’s claim language.
However, Dou teaches a titanized cubic boron nitride clad sheet and a preparation process thereof (See Abstract of Dou).  In carrying out the preparation process, Dou teaches a composite sheet containing titanium-plated cubic boron nitride fine powder, nano-diamond powder, metal binder and ceramic binder (page 4, ninth paragraph of Duo) is sintered to obtain a titanium-plated cubic boron nitride composite sheet (page 5, second paragraph of Duo).  In particular, Duo teaches the sintering process involves first applying a pressure of 2.5-3.5 GPa and a current of 900-1500 A, and raising the pressure to 6-7 GPa and temperature to 1500-1700°C (page 5, last paragraph of Duo).  After 10-20 minutes, Duo teaches the temperature is then lowered 100-200°C/min to 800-900°C, then lowered further at a cooling rate of 15-20°C/min to normal temperature, while simultaneously lowering the pressure at a depressurization rate of 0.06-0.082 GPa/min until reaching atmospheric pressure (page 5, last paragraph – page 6, first paragraph of Duo).  When starting at a sintering pressure of 6 GPa as taught by Duo (page 5, last paragraph of Duo) and lowering said pressure at 0.06 GPa/min (page 5, last paragraph – page 6, first paragraph of Duo), the amount of time required to achieve atmospheric pressure is approximately 100 minutes or 1 2/3 hours (6GPa/0.06 GPa/min = 100.2 minutes).  In at least one embodiment, Duo teaches cooling the titanium-plated cubic boron nitride composite sheet requires approximately 100 minutes of decompression (page 5, last paragraph – page 6, first paragraph of Duo).  There is a reasonable expectation the cooling step taught by Chen as modified by Shen can involve decompressing the resultant composite cutting material for a period of time, e.g., 100 minutes, according to Duo’s teachings.  Both Duo and Chen as modified by Shen are drawn to methods for fabricating composite materials containing sintered polycrystalline diamond and cubic boron nitride using diamond and cubic boron nitride as starting materials (page 3, Summary of the Invention of Chen; col. 7, ll. 24-28 of Shen; page 4, ninth paragraph of Duo).  In carrying out their respective methods, both Duo and Chen as modified by Shen also teach sintering the respective starting materials via high-pressure, high-temperature treatment(s) to form the desired composite materials (page 4, eighth paragraph of Chen; page 5, last paragraph – page 6, first paragraph of Duo).  As both Duo and Chen as modified by Shen are drawn to sintering composite material containing diamond and cubic boron nitride (page 3, Summary of the Invention of Chen; col. 7, ll. 24-28 of Shen; page 4, ninth paragraph of Duo), the respective sintering parameters of Duo are as applicable to Duo’s method as the method taught by Chen as modified by Shen.  The decompression rate taught by Duo for a starting sintering pressure range of 6-7 GPa (page 5, last paragraph of Duo) is just as applicable to a starting sintering pressure range of 8-20 GPa taught by Chen as modified by Shen (page 4, eighth paragraph of Chen).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Chen as modified by Shen and adopt the decompression rate taught by Duo.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given decompression rate taught by Duo for a starting sintering pressure range of 6-7 GPa (page 5, last paragraph of Duo) is just as applicable to a starting sintering pressure range of 8-20 GPa taught by Chen as modified by Shen (page 4, eighth paragraph of Chen) since both Duo and Chen as modified by Shen are sintering similar composite starting materials.  The exemplary decompression rate value taught by Chen as modified by Shen and Duo renders obvious Applicant’s claimed range.  The exemplary decompression rate value taught by Chen as modified by Shen and Duo lies within Applicant’s claimed range of “between 1 hour and 2 hours”. MPEP 2144.05 [R-10.2019] (I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731